UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6112



SIMARON D. HILL,

                                             Petitioner - Appellant,

          versus


THEODIS BECK, Secretary of      North   Carolina
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, District
Judge. (CA-01-801-1)


Submitted:   April 3, 2003                     Decided:   May 1, 2003


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Simaron D. Hill, Appellant Pro Se. Sandra Wallace-Smith, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Simaron    D.   Hill,   a   state       prisoner,   seeks   to   appeal   the

district    court’s     order     accepting        the    magistrate     judge’s

recommendation and denying relief on his 28 U.S.C. § 2254 (2000)

petition.     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability. See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue for claims addressed

by a district court on the merits absent “a substantial showing of

the denial of a constitutional right.”               28 U.S.C. § 2253(c)(2)

(2000); see Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert.

denied, 534 U.S. 941 (2001).        We have independently reviewed the

record and conclude that Hill has not made the requisite showing.

See Miller-El v. Cockrell, 123 S. Ct. 1029 (2003). Accordingly, we

deny a certificate of appealability and dismiss the appeal.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                       DISMISSED




                                         2